 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 1 of 38 Page ID #:1624




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                    WESTERN DIVISION
11   O.L.,                                    )     No. 2:20-cv-00797-RGK-JDE
                                              )
12                       Plaintiff,           )
                                              )     REPORT AND
13                       v.                   )
                                              )     RECOMMENDATION OF
14   CITY OF EL MONTE, et al.,                )     UNITED STATES MAGISTRATE
                                              )     JUDGE
15                                            )
                         Defendant.           )
16                                            )
                                              )
17
18           This Report and Recommendation is submitted to the Honorable R.
19   Gary Klausner, United States District Judge, pursuant to the provisions of 28
20   U.S.C. § 636 and General Order 05-07 of the United States District Court for
21   the Central District of California.
22                                             I.
23                                     PROCEEDINGS
24           On January 27, 2020, Plaintiff O.L. (“Plaintiff”),1 proceeding pro se,
25   filed a Complaint arising out of the handling of her report of sexual assault. On
26
27           1
               On February 28, 2020, Plaintiff was granted approval to proceed using her
28   initials. See Dkt. 27.
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 2 of 38 Page ID #:1625




 1   March 19, 2020, Plaintiff filed the operative Second Amended Complaint
 2   against the City of El Monte (the “City”), the County of Los Angeles (the
 3   “County”), David Reynoso (“Reynoso”), Martha Tate (“Tate”), Michael
 4   Buckhannon (“Buckhannon”), Alex Villanueva (“Villanueva”), Liliana Jara
 5   (“Jara”), Richard Ruiz (“Ruiz”), Jackie Lacey (“Lacey”), Peter Cagney
 6   (“Cagney”), Karen Thorp (“Thorp”), June Chung (“Chung”), and Does 1-10
 7   (collectively, “Defendants”). Dkt. 40 (“SAC”). Plaintiff names the individual
 8   defendants in both their official and individual capacities. See SAC ¶¶ 18-19.
 9         On May 19, 2020, the City, Reynoso, Tate, and Buckhannon
10   (collectively, the “City Defendants”) filed a Motion to Dismiss under Fed. R.
11   Civ. P. 12(b)(6). Dkt. 50 (“City Motion”). On the same date, the County,
12   Villanueva, Jara, Ruiz, Lacey, Cagney, Thorp, and Chung (collectively, the
13   “County Defendants”) also filed a Motion to Dismiss under Fed. R. Civ. P.
14   12(b)(6). Dkt. 51 (“County Motion”). On May 28, 2020, the City Defendants
15   filed a Joinder, seeking to join the County Motion “for all the reasons stated
16   therein.” Dkt. 55. On June 3, 2020, Plaintiff filed her Opposition to the City
17   Motion (Dkt. 56, “Opp. City Mtn.”) and the County Motion (Dkt. 57, “Opp.
18   Cty. Mtn.”). The City and County Defendants filed their respective Reply
19   briefs on June 11, 2020. Dkt. 60 (“City Reply”), 61 (“County Reply”). A
20   tentative ruling was issued on June 24, 2020. A hearing on the Motions was
21   held on June 25, 2020, at which all parties were provided an opportunity to
22   address the Motions, the tentative ruling, and the propriety of leave to amend.
23         For the reasons discussed hereafter, the Court recommends that the City
24   Motion be granted and the County Motion be granted in part.
25                                          II.
26                 SUMMARY OF PLAINTIFF’S ALLEGATIONS
27         Plaintiff alleges that Carlos Suarez (also known as Charlie Suarez)
28   (“Suarez”) “friended” her on or about April 1, 2019 through the mobile app,

                                             2
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 3 of 38 Page ID #:1626




 1   “Wechat.” SAC ¶ 43. On or about April 5, 2019, Plaintiff and Suarez went to
 2   dinner. Later that evening, Plaintiff and Suarez had drinks in his car. Id.
 3   Plaintiff maintains that she eventually lost consciousness “after consuming a
 4   lot of alcohol” and woke up the following morning “in an unfamiliar place,
 5   naked with a sore vagina,” next to Suarez. Id. ¶¶ 43-44. She contends she
 6   suffered a “sexual attack while she was unconscious.” Id. ¶ 83. She avers that
 7   she was “still drunk and confused about what had happened.” That morning,
 8   Suarez initiated sexual intercourse and Plaintiff “didn’t know what to say or
 9   what to do.” Id. ¶ 44. Plaintiff indicates that she did not resist because she was
10   “afraid of any confrontation and escalat[ing] the situation”; she remained
11   silent, “reasonably believ[ing] that Suarez would commit violence against her
12   if the situation was escalated.” She asserts she “never gave her consent to
13   sexual contact with Suarez while she was awake not to mention when she was
14   unconscious.” Id. Thereafter, Plaintiff allegedly declined his sexual advances,
15   and the last time she saw Suarez was on or about May 3, 2019. Id. ¶ 45.
16         Plaintiff states she reported the incident on June 7, 2019 and was
17   interviewed by Tate at the El Monte Police Department (“EMPD”). SAC ¶ 47.
18   Although the initial interview was not recorded, Tate asked Plaintiff to retell
19   her story again for recording purposes. Plaintiff claims that during the
20   interview, no victim services personnel were present and she was not advised
21   of a right to request a victim advocate. Plaintiff avers that throughout the
22   interview, she noticed “Tate’s fake smile and the way Tate looked at her with
23   skepticism.” Id. ¶¶ 47-48. Plaintiff takes issue with how Tate conducted the
24   interview, including her refusal to take Plaintiff at her word and the form of
25   her questions, which purportedly focused on physical force instead of the
26   absence of consent and reflected doubt about Plaintiff’s allegation. Id. ¶¶ 49,
27   56-57. At the end of the interview, Tate allegedly “willfully smirked” and told
28   Plaintiff that it was not rape, which upset her. Id. ¶ 50. According to Plaintiff,

                                              3
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 4 of 38 Page ID #:1627




 1   Tate falsified her incident report by stating that she gave consent and willingly
 2   engaged in sexual intercourse with Suarez and omitting pertinent information.
 3   Id. ¶¶ 51, 55. Plaintiff alleges that she “struggle[ed] immensely” with Tate’s
 4   finding and went to urgent care for a “severe” sleep disorder. Id. ¶ 63.
 5         Plaintiff alleges that her case was transferred to the Los Angeles County
 6   Sheriff’s Department (“LASD”) based on jurisdiction. SAC ¶ 65. On or about
 7   July 2, 2019, Plaintiff claims she had an appointment with Jara at the City of
 8   Industry station. Id. ¶ 66. Jara asked Plaintiff to recount her story, but
 9   according to Plaintiff, “not long after [she] started Jara assumed that Plaintiff
10   didn’t remember giving consent.” Id. ¶ 67. Plaintiff avers that Jara did not
11   inform her of a victim’s rights under the California Constitution. Id. ¶ 85. After
12   Plaintiff purportedly refused to recant her allegation, Jara asked her, “What do
13   you want here?” Id. ¶¶ 67-68. Plaintiff believes this was a “humiliating and
14   degrading question,” aimed at devaluing her credibility. Plaintiff responded
15   that she “want[ed] JUSTICE.” Id. ¶ 68. They also apparently argued about
16   whether a comment made by Suarez amounted to a confession. Id. ¶¶ 73-74.
17   According to Plaintiff, Jara questioned Plaintiff’s intent to come forward,
18   claiming that she came forward because she learned Suarez was cheating on
19   her and she was mad. Id. ¶ 75. Plaintiff denies this. Id. Plaintiff claims she
20   came forward after reading some articles, which she tried unsuccessfully to
21   show Jara. Id. ¶ 78. Plaintiff avers that the entire interview was “frustrat[ing]”
22   and conducted in “a very accusatory manner, very threatening.” Id. ¶¶ 79, 84.
23   Jara allegedly told Plaintiff repeatedly that the “case was going nowhere,” it
24   had a lot of problems, and she was not going to arrest Suarez. Id. ¶ 80.
25         As part of the interview, Jara allegedly read Plaintiff’s conversations
26   with Suarez on her cellular phone, concluding that it did not “look like” she
27   was raped. SAC ¶ 69. Plaintiff avers that Jara indicated that LASD would need
28   to download these conversations. Id. ¶ 70. Plaintiff had previously tried to

                                              4
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 5 of 38 Page ID #:1628




 1   download these messages, but was unable to do so. Id. ¶ 64. She claims she
 2   told Jara as much, but Jara assured her that technical personnel would be able
 3   to download the messages. Id. ¶ 70. Plaintiff allegedly agreed to turn over her
 4   phone for this purpose only and did not grant consent to search her cellular
 5   phone. Id. ¶¶ 71, 169. Plaintiff maintains that she asked Jara how long it would
 6   take to download the messages to which Jara responded that it would take
 7   “about two weeks.” Id. ¶ 72. Nevertheless, she maintains the Los Angeles
 8   County District Attorney (“LADA”) did not return her phone until October
 9   2019, despite repeated requests. Id. ¶¶ 72, 131. She claims that when she
10   inquired about the investigation in August 2019, Ruiz confronted her about her
11   gofundmepage, which Plaintiff appears to claim evidences that LASD
12   conducted an illegal search of her cellular phone exceeding the scope of her
13   consent. Id. ¶¶ 96-97. When she retrieved her cellular phone in late October
14   2019, she also noticed that a message conversation with a female friend had
15   been translated into English. Id. ¶ 131.
16         At the conclusion of the interview with Jara, Plaintiff claims Jara told
17   her that she would get Suarez’s phone to see if there were additional messages,
18   which Plaintiff maintains reflected a presumption that Plaintiff was lying or
19   hiding something. SAC ¶ 82. Plaintiff avers that her depression and anxiety
20   were “exacerbated to a whole new level” as a result of the interview. Id. ¶ 86.
21         On or about July 3, 2019, Plaintiff allegedly “reached out” to Ruiz,
22   requesting that another detective be assigned to her case, but her attempt was
23   unsuccessful. SAC ¶ 88. During a subsequent call with Ruiz regarding the case,
24   Ruiz allegedly asked Plaintiff, “How did you not know you were violated?”
25   Plaintiff claims this question made her feel like she was being punished for
26   coming forward and should not have reported the incident. Id. ¶ 91. That same
27   month, Plaintiff asserts she filed separate complaints against Jara and the
28   Special Victims Bureau with both LASD and Inspector General. Id. ¶ 89. She

                                                5
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 6 of 38 Page ID #:1629




 1   did not receive any information regarding the results of the internal
 2   investigation. Id. In August 2019, Plaintiff alleges her complaint against Jara
 3   was turned into a service comment report and investigated by Ruiz. Id. ¶ 98.
 4         On August 6, 2019, Plaintiff alleges Jara arranged a follow-up interview
 5   for August 8, 2019, but claims this was merely a “trap set up by Jara” to have
 6   her arrested. Plaintiff claims that when she arrived for the appointment, she
 7   was arrested by Santa Ana police and charged with a misdemeanor. SAC
 8   ¶¶ 92-94, 102.
 9         Jara allegedly notified Plaintiff on or about August 14, 2019 that she had
10   done everything she could, and the LADA declined to file charges shortly
11   thereafter. SAC ¶¶ 95, 102. Plaintiff maintains that more could have been
12   done, explaining that a pretext phone call could have been made to obtain a
13   confession, but this was never done. Id. ¶ 95. She believes Jara and Ruiz
14   “made minimal or maybe no effort to interrogate or investigate the suspect in
15   Plaintiff’s case,” and notes that she was never notified after law enforcement
16   contacted Suarez. Id. ¶¶ 95, 100.
17         On or about August 16, 2019, Plaintiff claims she went to emergency for
18   “dysfunctional menstrual bleeding,” which was the first time she went to
19   emergency. SAC ¶ 101.
20         Plaintiff asserts that she called LADA on August 23, 2019, requesting to
21   speak with the prosecutor on her case. SAC ¶ 103. Plaintiff apparently spoke
22   with Chung, who told her that the open case against her affected her credibility
23   and made filing charges against Suarez impossible. Id. Plaintiff asserts that, at
24   that time, she had not been convicted of a crime. Id. ¶¶ 94, 103. Chung
25   purportedly told her that the case was not being prosecuted because she
26   voluntarily consumed alcohol and it was a “he said she said” case, a
27   characterization Plaintiff disputes. Id. ¶¶ 105, 107. She allegedly requested to
28   speak with Chung’s supervisor and spoke with Thorp later that day. SAC

                                             6
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 7 of 38 Page ID #:1630




 1   ¶¶ 108, 110. Thorp purportedly told Plaintiff, “We can’t prove it in court to a
 2   jury that a jury is not likely to convict. . . . If someone thinks they were raped
 3   and then they have consensual sex with someone, then they have a
 4   relationship and they only go to the police after the breakup.” Id. ¶ 110. Thorp
 5   also allegedly told Plaintiff that they needed a forensic medical exam and
 6   evidence of force, and it did not sound like she was raped. Id. ¶¶ 111, 114.
 7         On or about August 30, 2019, she was transported to the hospital on
 8   suicide watch for five days, allegedly because she felt hopeless and worthless as
 9   a result of the “injustice and unlawful discrimination after sexual assault.”
10   SAC ¶ 118. On or about September 15, 2019, she allegedly moved for fear of
11   her safety. Id. ¶ 119. Shortly thereafter, she avers she emailed County CEO
12   Sachi A. Hamai and Cagney regarding “the Fourteenth Amendment
13   violation.” Id. ¶ 120.
14         After she obtained a copy of the incident report prepared by Tate in
15   September 2019, Plaintiff claims she spoke to EMPD watch commander,
16   Buckhannon. Plaintiff claims that Buckhannon agreed to play the interview
17   tape in front of her and two victim advocates from Peace over Violence. Before
18   listening to the entire interview, however, Buckhannon allegedly started
19   defending Tate. SAC ¶¶ 121-122. Buckhannon allegedly told Plaintiff that it
20   was “not fair to Tate to make an allegation against her,” claiming that Tate
21   just needed “a little bit [of] training.” Id. Buckhannon also allegedly
22   commented that he had been married for twenty years and did not ask for
23   consent each time he had sex with his wife. Id. ¶ 124.
24         On September 27, 2019, Plaintiff alleges that EMPD Officer Carlos Tello
25   conducted a supplemental interview in the presence of Plaintiff’s victim
26   advocate. Plaintiff claims the interview was done in a “hostile manner,”
27   causing the victim advocate to pause the interview a couple times. SAC ¶ 127.
28   On or about October 4, 2019, Plaintiff alleges she filed a police misconduct

                                              7
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 8 of 38 Page ID #:1631




 1   complaint against Tate, but never received a response. SAC ¶ 129. In
 2   November 2019, she allegedly filed a complaint against Tate with the LADA
 3   justice system integrity division, but her complaint was referred to EMPD. Id.
 4   ¶ 133.
 5            In October and November 2019, Plaintiff maintains she tried
 6   unsuccessfully to obtain a copy of Jara’s report. SAC ¶ 132. Lieutenant
 7   Michael Burse with the Special Victims Bureau allegedly told her that she
 8   would need a subpoena and attorney to obtain the report. Id.
 9            Plaintiff alleges that she tried to commit suicide in November 2019 as a
10   result of the sexual assault, which was exacerbated by Defendants’ conduct.
11   SAC ¶ 134.
12            On January 7, 2020, Plaintiff apparently had a joint phone call from
13   Cagney, Thorp, and Chung, in which Cagney purportedly told Plaintiff the
14   reason they did not prosecute was because she “had sex with [Suarez]. [She]
15   had contact with him” and they would not be able to prove the case beyond a
16   reasonable doubt because she delayed reporting the incident. SAC ¶ 147.
17   Around the same day, Plaintiff alleges she sent an email to Lacey regarding
18   “the Fourth Amendment violation,” but “Lacey took no action.” Id. ¶ 149.
19            As a result of the foregoing, Plaintiff asserts the following claims:
20                First Cause of Action: Equal Protection against all Defendants;
21                Second Cause of Action: Unreasonable Search and Seizure
22                  Against the County, LASD officers, LADA officials, and Doe
23                  Defendants;
24                Third Cause of Action: Gender-based Civil Conspiracy (42 U.S.C.
25                  § 1985) against all Defendants;
26                Fourth Cause of Action: Municipal Liability for Unconstitutional
27                  Policies, Customs, and Practices against all Defendants;
28

                                                8
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 9 of 38 Page ID #:1632




 1           Fifth Cause of Action: Municipal Liability – Failure to Train,
 2             Supervise, and/or Discipline against all Defendants;
 3           Sixth Cause of Action: Violation of Safe Street Act against the
 4             County, LASD officers, LADA officials, and Doe Defendants;
 5           Seventh Cause of Action: Violation of Cal. Constitution Art. I § 7
 6             – Equal Protection against all Defendants;
 7           Eighth Cause of Action: Violation of Cal. Constitution Art. I § 13
 8             – Unreasonable Search and Seizure against the County, LASD
 9             officers, LADA officials, and Doe Defendants;
10           Ninth Cause of Action: Violation of Cal. Constitution Art. I § 1 –
11             Right to Privacy against the County, LASD officers, LADA
12             officials, and Doe Defendants;
13           Tenth Cause of Action: Violation of Cal. Constitution Art. I
14             § 28(b) – Victims’ Bill of Rights against all Defendants;
15
             Eleventh Cause of Action: Intentional Infliction of Emotional
16
               Distress against all Defendants;
17
             Twelfth Cause of Action: Violation of Unruh Civil Rights Act
18
               against all Defendants;
19
             Thirteenth Cause of Action: Violation of Tom Bane Act against
20
               the County and Jara;
21
             Fourteenth Cause of Action: Negligent Supervising, Disciplining,
22
               and Retaining Employees against the City, the County, Reynoso,
23
               Villanueva, Lacey, and Doe Defendants; and
24
             Fifteenth Cause of Action: Conversion/Claim and Delivery
25
               against the County, LASD officers, LADA officials, and Doe
26
               Defendants.
27
         Plaintiff seeks declaratory and injunctive relief and monetary damages.
28

                                          9
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 10 of 38 Page ID #:1633




 1                                            III.
 2                              STANDARD OF REVIEW
 3         A motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil
 4   Procedure tests the sufficiency of a statement of claim for relief. A complaint
 5   may be dismissed for failure to state a claim for two reasons: (1) lack of a
 6   cognizable legal theory; or (2) insufficient facts under a cognizable legal theory.
 7   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990) (as
 8   amended). In determining whether a complaint states a claim on which relief
 9   may be granted, its allegations of material fact must be taken as true and
10   construed in the light most favorable to the plaintiff. See Lazy Y Ranch Ltd. v.
11   Behrens, 546 F.3d 580, 588 (9th Cir. 2008). “[T]he tenet that a court must
12   accept as true all of the allegations contained in a complaint is inapplicable to
13   legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
14         To survive a Rule 12(b)(6) dismissal, a complaint must allege enough
15   specific facts to provide both “fair notice” of the particular claim being asserted
16   and “the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S.
17   544, 555 & n.3 (2007) (citation omitted); see Fed. R. Civ. P. 8(a). While
18   detailed factual allegations are not required, a complaint with “unadorned, the-
19   defendant-unlawfully-harmed-me accusation[s]” and “‘naked assertion[s]’
20   devoid of ‘further factual enhancement’” would not suffice. Iqbal, 556 U.S. at
21   678 (citation omitted). Instead, “a complaint must contain sufficient factual
22   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’
23   A claim has facial plausibility when the plaintiff pleads factual content that
24   allows the court to draw the reasonable inference that the defendant is liable
25   for the misconduct alleged.” Id. (citation omitted).
26         Pro se complaints are “to be liberally construed” and are held to a less
27   stringent standard than those drafted by a lawyer. See Erickson v. Pardus, 551
28   U.S. 89, 94 (2007) (per curiam); see also Jackson v. Carey, 353 F.3d 750, 757

                                               10
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 11 of 38 Page ID #:1634




 1   (9th Cir. 2003) (“In civil rights cases where the plaintiff appears pro se, the
 2   court must construe the pleadings liberally and must afford plaintiff the benefit
 3   of any doubt.” (citation omitted)). Even so, “a liberal interpretation of a civil
 4   rights complaint may not supply essential elements of the claim that were not
 5   initially pled.” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251, 1257 (9th
 6   Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).
 7         Upon finding that a complaint should be dismissed for failure to state a
 8   claim, a court has discretion to dismiss with or without leave to amend. Lopez
 9   v. Smith, 203 F.3d 1122, 1126-30 (9th Cir. 2000) (en banc). Leave to amend
10   should be granted if it appears possible that the defects in the complaint could
11   be corrected, especially if the plaintiff is pro se. Id. at 1130-31; see also Cato v.
12   United States, 70 F.3d 1103, 1106 (9th Cir. 1995) (noting that “[a] pro se
13   litigant must be given leave to amend his or her complaint, and some notice of
14   its deficiencies, unless it is absolutely clear that the deficiencies of the
15   complaint could not be cured by amendment”). If, after careful consideration,
16   it is clear that a complaint cannot be cured by amendment, the Court may
17   dismiss without leave to amend. Cato, 70 F.3d at 1105-06; see, e.g., Chaset v.
18   Fleer/Skybox Int’l, LP, 300 F.3d 1083, 1088 (9th Cir. 2002) (holding that
19   “there is no need to prolong the litigation by permitting further amendment”
20   where an amendment would not cure the “basic flaw” in the pleading); Lipton
21   v. Pathogenesis Corp., 284 F.3d 1027, 1039 (9th Cir. 2002) (holding that
22   “[b]ecause any amendment would be futile, there was no need to prolong the
23   litigation by permitting further amendment”).
24                                            IV.
25                                      DISCUSSION
26   A.    Federal Civil Rights Claims
27         To state a civil rights claim under 42 U.S.C. § 1983, a plaintiff must
28   allege that a defendant, while acting under color of state law, caused a

                                               11
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 12 of 38 Page ID #:1635




 1   deprivation of the plaintiff’s federal rights. West v. Atkins, 487 U.S. 42, 48
 2   (1988). Causation “must be individualized and focus on the duties and
 3   responsibilities of each individual defendant whose acts or omissions are
 4   alleged to have caused a constitutional deprivation.” Leer v. Murphy, 844 F.2d
 5   628, 633 (9th Cir. 1988). An individual “causes” a constitutional deprivation
 6   when he or she (1) “does an affirmative act, participates in another’s
 7   affirmative acts, or omits to perform an act which he is legally required to do
 8   that causes the deprivation”; or (2) “set[s] in motion a series of acts by others
 9   which the [defendant] knows or reasonably should know would cause others to
10   inflict the constitutional injury.” Lacey v. Maricopa Cty., 693 F.3d 896, 915
11   (9th Cir. 2012) (en banc) (citation omitted).
12         1.    Plaintiff has Standing
13         Article III of the United States Constitution limits the jurisdiction of
14   federal courts to actual cases and controversies. “[T]he core component of
15   standing is an essential and unchanging part of the case-or-controversy
16   requirement of Article III” and contains three elements: (1) the plaintiff must
17   have suffered an injury in fact that is concrete and particularized and actual or
18   imminent, not conjectural or hypothetical; (2) the injury must be fairly
19   traceable to the challenged conduct; and (3) it is likely, as opposed to merely
20   speculative, that the injury will be redressed by a favorable decision. Lujan v.
21   Defs. of Wildlife, 504 U.S. 555, 560-61 (1992); see also DaimlerChrysler Corp.
22   v. Cuno, 547 U.S. 332, 342 (2006). While the plaintiff bears the burden of
23   establishing standing, “[a]t the pleading stage, general factual allegations of
24   injury resulting from the defendant’s conduct may suffice, for on a motion to
25   dismiss we ‘presum[e] that general allegations embrace those specific facts that
26   are necessary to support the claim.’” Lujan, 504 U.S. at 561 (citation omitted).
27         Here, the County Defendants claim the SAC should be dismissed for
28   lack of standing. They argue that Plaintiff has no cognizable constitutional

                                             12
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 13 of 38 Page ID #:1636




 1   claim against the County Defendants “based on them having allegedly failed to
 2   investigate or prosecute her matter” and “[h]er interest in seeing her alleged
 3   assailant arrested and prosecuted does not confer standing in federal court.”
 4   According to the County Defendants, they have not caused Plaintiff “any
 5   concrete injury,” the Court cannot “redress her injury,” and dismissal of her
 6   claims is appropriate. County Motion at 2-3.
 7         As an initial matter, lack of Article III standing is not a ground for
 8   dismissal under Fed. R. Civ. P. 12(b)(6). While lack of statutory standing
 9   requires dismissal for failure to state a claim, lack of Article III standing
10   requires dismissal for lack of subject matter jurisdiction under Fed. R. Civ. P.
11   12(b)(1). Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011); Cetacean
12   Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004). The County Defendants’
13   reliance on Vaughn v. Bay Envtl. Mgmt, Inc., 567 F.3d 1021, 1022 (9th Cir.
14   2009) (as amended) is misplaced as the case involved statutory standing, while
15   they raise Article III standing in their Motion. As such, the Court construes the
16   County Defendants’ Article III standing argument under Rule 12(b)(1).
17         As the County Defendants correctly note, the Supreme Court has
18   recognized that “a private citizen lacks a judicially cognizable interest in the
19   prosecution or nonprosecution of another.” Linda R.S. v. Richard D., 410
20   U.S. 614, 619 (1973); see also United States v. Van Dyck, 866 F.3d 1130, 1133
21   (9th Cir. 2017) (“As a general rule, individuals lack standing to intervene in
22   criminal prosecutions.”). However, there is a distinction between the right to
23   force the prosecution of a case and the right of access to judicial procedures to
24   redress an alleged wrong. As the Tenth Circuit has explained, the right to
25   present a criminal complaint is a form of the right to petition for redress of
26   grievances, which represents one of the most basic of all constitutional rights.
27   See Meyer v. Bd. of Cty. Comm’rs of Harper Cty., 482 F.3d 1232, 1243 n. 5
28   (10th Cir. 2007) (citing with approval a district court’s decision in which it

                                              13
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 14 of 38 Page ID #:1637




 1   concluded that “[w]hile Plaintiff did not have a right to force the local
 2   prosecutor to pursue her charges, she possessed the right to access judicial
 3   procedures for redress of her claimed wrongs and to ‘set in motion the
 4   governmental machinery’” (citation omitted)); see also Entler v. Gregorie, 872
 5   F.3d 1031, 1043-44 (9th Cir. 2017) (citing Meyer). Similarly, “[t]here is a
 6   constitutional right . . . to have police services administered in a
 7   nondiscriminatory manner—a right that is violated when a state actor denies
 8   such protection to disfavored persons.” Estate of Macias v. Ihde, 219 F.3d
 9   1018, 1028 (9th Cir. 2000); see also DeShaney v. Winnebago Cty. Dep’t of
10   Soc. Servs., 489 U.S. 189, 197 n.3 (1989) (“The State may not, of course,
11   selectively deny its protective services to certain disfavored minorities without
12   violating the Equal Protection Clause.”); Elliot-Park v. Manglona, 592 F.3d
13   1003, 1006-07 (9th Cir. 2010).
14         The County Defendants contend that Estate of Macias is distinguishable
15   because that case involved “police protection” and “the right to have police
16   services administered in a nondiscriminatory manner” while Plaintiff claims “a
17   substantive right in the prosecution of another.” County Reply at 4. While the
18   Court agrees with the County Defendants that Plaintiff lacks standing to
19   challenge the decision not to prosecute Suarez, and as such, may not pursue
20   injunctive relief compelling Lacey and/or LADA to file criminal charges
21   against him (SAC ¶ 259), Plaintiff has standing to pursue her other federal civil
22   rights claims. See, e.g., Elliot-Park, 592 F.3d at 1007 (rejecting contention that
23   “equal protection clause only protects against selective denial of protective
24   services, and that investigation and arrest aren’t protective services unless there
25   is a continuing danger to the victim”). As Plaintiff notes in her Opposition to
26   the County Motion, “this case is not simply about the decision of
27   nonprosec[ution] which was the by-product of Plaintiff’s constitutional
28   injuries.” Opp. Cty. Mtn. at 14. Plaintiff has asserted claims based on alleged

                                              14
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 15 of 38 Page ID #:1638




 1   discrimination during the investigation of her case and the unlawful search of
 2   her personal property. The County Defendants have cited no authority that
 3   Plaintiff lacks standing to pursue these claims, which, at least based on
 4   Plaintiff’s allegations, implicate her constitutional rights.
 5         Accordingly, while Plaintiff lacks standing to pursue a claim based on
 6   the failure to prosecute, she has standing to pursue federal civil rights claims
 7   implicating her constitutional rights.
 8         2.     The SAC Fails to State a Federal Civil Rights Claim Based on
 9                Municipal Liability
10         Plaintiff has named the City and/or County in all her federal civil rights
11   claims. However, a local government entity “may not be sued under § 1983 for
12   an injury inflicted solely by its employees or agents. Instead, it is when
13   execution of a government’s policy or custom, whether made by its lawmakers
14   or by those whose edicts or acts may fairly be said to represent official policy,
15   inflicts the injury that the government as an entity is responsible under § 1983.”
16   See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978)). The municipal
17   entity may not be held liable for the alleged actions of its employees or agents
18   unless “the action that is alleged to be unconstitutional implements or executes
19   a policy statement, ordinance, regulation, or decision officially adopted or
20   promulgated by that body’s officers,” or if the alleged constitutional
21   deprivation was “visited pursuant to a governmental ‘custom’ even though
22   such a custom has not received formal approval through the body’s official
23   decision-making channels.” Id. at 690-91.
24         To state a claim against a municipal entity, Plaintiff must demonstrate:
25   (1) she possessed a constitutional right of which she was deprived; (2) the local
26   government entity had a policy; (3) the policy amounted to a deliberate
27   indifference to her constitutional right; and (4) the policy was the moving force
28   behind the constitutional violation. See Dougherty v. City of Covina, 654 F.3d

                                              15
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 16 of 38 Page ID #:1639




 1   892, 900 (9th Cir. 2011); Anderson v. Warner, 451 F.3d 1063, 1070 (9th Cir.
 2   2006). To “withstand a motion to dismiss for failure to state a claim, a Monell
 3   claim must consist of more than mere ‘formulaic recitations of the existence of
 4   unlawful policies, conducts, or habits.’” Bedford v. City of Hayward, 2012 WL
 5   4901434, at *12 (N.D. Cal. Oct. 15, 2012) (citation omitted); see also Iqbal,
 6   556 U.S. at 678 (“Threadbare recitals of the elements of a cause of action,
 7   supported by mere conclusory statements, do not suffice.”); Oviatt v. Pearce,
 8   954 F.2d 1470, 1477 (9th Cir. 1992) (“The existence of a policy, without more,
 9   is insufficient to trigger local government liability under section 1983.”).
10   “Monell allegations must be [pled] with specificity as required under Twombly
11   and Iqbal.” Galindo v. City of San Mateo, 2016 WL 7116927, at *5 (N.D. Cal.
12   Dec. 7, 2016). “Liability for improper custom may not be predicated on
13   isolated or sporadic incidents; it must be founded upon practices of sufficient
14   duration, frequency and consistency that the conduct has become a traditional
15   method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir.
16   1996); Navarro v. Block, 72 F.3d 712, 714 (9th Cir. 1996) (as amended).
17         A failure to train may amount to a policy of deliberate indifference “if
18   the need to train was obvious and the failure to do so made a violation of
19   constitutional rights likely.” Dougherty, 654 F.3d at 900. Deliberate
20   indifference may be shown through evidence of a “failure to investigate and
21   discipline employees in the face of widespread constitutional violations.”
22   Rodriguez v. Cty. of L.A., 891 F.3d 776, 803 (9th Cir. 2018) (citation omitted).
23         Only the Fourth and Fifth Causes of Action allege “Municipal Liability”
24   based on policies, customs, and/or inadequate training, claims which also
25   have been asserted against all Defendants, regardless of their respective
26   positions or conduct. In the Fourth Cause of Action, Plaintiff alleges that
27   “[m]any different members of the same department refused to take Plaintiff’s
28

                                             16
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 17 of 38 Page ID #:1640




 1   allegation seriously and that this behavior indicated a practice so widespread
 2   that the City and the County must have known about it and condoned it,”
 3   demonstrating a “policy to discourage vigorous prosecution of sex crimes.”
 4   SAC ¶¶ 193-194. She claims that “Defendants and their supervising and
 5   managerial employees, agents, and representatives” “knowingly maintained,
 6   enforced and applied officially recognized policies, practices or customs of:”
 7   (a) employing and retaining law enforcement personnel “who had dangerous
 8   propensities for discriminating against rape victims and conducting illegal
 9   searches and seizures”; (b) inadequately supervising, training, controlling,
10   assigning, and disciplining employees that the City and County “knew or in
11   the exercise of reasonable care should have known had the aforementioned
12   propensities and character traits”; (c) failing or refusing to competently and
13   impartially investigate allegations of misconduct and failing or refusing to
14   enforce established administrative procedures to ensure victim and community
15   safety; (d) maintaining a custom of discriminatory under-policing, selective
16   under-enforcement, favoritism towards rapists, and/or hostile provision of
17   services to Plaintiff; and (e) fostering and encouraging an atmosphere of
18   lawless, abuse, and unconstitutional misconduct to encourage personnel to
19   believe that discriminatory under-policing, selective under-enforcement, and
20   illegal searches and seizures would be tolerated, and unlawful acts would be
21   overlooked without discipline. Id. ¶ 195.
22         Plaintiff’s conclusory allegations are insufficient to state a claim for
23   municipal liability. As explained, to state a Monell claim, Plaintiff must assert
24   more than the mere “formulaic recitations of the existence of unlawful policies,
25   conducts, or habits.” Bedford, 2012 WL 4901434, at *12 (citation omitted).
26   The SAC is devoid of any allegations identifying a specific policy or custom of
27   the City or County, any specific regulations, or any officially adopted or
28   promulgated decisions, the execution of which allegedly led to the infliction of

                                             17
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 18 of 38 Page ID #:1641




 1   the injuries about which Plaintiff is complaining. Plaintiff’s reliance on pre-
 2   Iqbal cases to support her position that bare allegations of a policy are
 3   sufficient is unpersuasive. “Since Iqbal, courts have repeatedly rejected
 4   conclusory Monell allegations that lack factual content from which one could
 5   plausibly infer Monell liability.” Wilson ex rel. Bevard v. City of W.
 6   Sacramento, 2014 WL 1616450, at *2 (E.D. Cal. Apr. 22, 2014); see also, e.g.,
 7   Rodriguez v. City of Modesto, 535 F. App’x 643, 646 (9th Cir. 2013)
 8   (affirming district court’s dismissal of Monell claim based only on conclusory
 9   allegations and lacking factual support). Plaintiff’s claim, based on the
10   investigation of a single case, is insufficient to establish a policy or custom
11   “founded upon practices of sufficient duration, frequency and consistency that
12   the conduct has become a traditional method of carrying out policy.” Trevino,
13   99 F.3d at 918. Although Plaintiff also cites to a news article reporting on
14   another case in which the LADA declined to prosecute a different sexual
15   assault case (SAC ¶ 14(i)), proof of random acts or isolated incidents are
16   insufficient to establish custom. Trevino, 99 F.3d at 918. Likewise, Plaintiff’s
17   citations to various news articles regarding unrelated criticism of the EMPD
18   and bare statistics regarding the frequency of rape prosecutions, or an eleven-
19   year old report regarding rape kit backlogs (see SAC ¶¶ 12, 14(m), 41) are
20   insufficient to plausibly allege any specific unlawful policy or custom. To the
21   contrary, at least with respect to the City, based on evidence attached to the
22   SAC, EMPD has specific policies prohibiting “[d]iscourteous, disrespectful or
23   discriminatory treatment of any member of the public” and establishing
24   guidelines for the investigation of sexual assaults. See SAC, Exh. 6 § 319.5.9(f),
25   Policy 601. Plaintiff does not explain how any of these specific policies
26   violated her constitutional rights. The vague and conclusory allegations in the
27   SAC fall far short of pleading a viable Monell claim.
28

                                              18
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 19 of 38 Page ID #:1642




 1         In her Fifth Cause of Action, Plaintiff claims that “the overwhelming
 2   majority of law enforcement personnel who handle sexual assaults remain
 3   woefully untrained, and fundamentally biased against sexual assault victims.”
 4   SAC ¶ 202. She alleges that the training policies of the EMPD, LASD, and
 5   LADA are not adequate to train their personnel regarding how to provide
 6   protection in a nondiscriminatory manner, understanding crime elements,
 7   employing investigative tools, conducting reasonable searches and seizures,
 8   prosecuting sexual assaults, selecting unbiased juries, and treating victims
 9   equally and fairly. Id. ¶ 205. According to Plaintiff, the inadequate training
10   fails to teach personnel to properly handle sexual assault investigations and
11   prosecution and “the City and County’s performance evidenced a purposeful
12   tolerance to civil rights violations,” amounting to deliberate indifference. Id.
13   ¶¶ 206, 208. Plaintiff’s conclusory allegations are insufficient to plausibly show
14   that the City’s or County’s deficiency in training reflected a deliberate
15   indifference to her constitutional rights. See City of Canton v. Harris, 489 U.S.
16   378, 391 (1989) (explaining that allegations that “an injury or accident could
17   have been avoided if an officer had had better or more training, sufficient to
18   equip him to avoid the particular injury-causing conduct” are insufficient to
19   state Monell claim based on failure to train).
20         As such, Plaintiff has not stated a claim against the City or the County.
21         3.    The Federal Civil Rights Claims Against Individual Defendants
22               i.     Plaintiff has Not Stated a Federal Civil Rights Claim
23                      Against Reynoso, Villanueva, and Lacey
24         Plaintiff names Chief of Police Reynoso, Sheriff Villanueva, and District
25   Attorney Lacey as defendants, but as the Supreme Court has emphasized,
26   “[g]overnment officials may not be held liable for the unconstitutional conduct
27   of their subordinates under a theory of respondeat superior.” Iqbal, 556 U.S. at
28   676. Rather, Plaintiff must allege that these defendants through their own

                                             19
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 20 of 38 Page ID #:1643




 1   individual actions or inactions violated the Constitution. Id. at 677 (“each
 2   Government official, his or her title notwithstanding, is only liable for his or
 3   her own misconduct”). Plaintiff’s SAC fails to so allege.
 4          “A defendant may be held liable as a supervisor under § 1983 ‘if there
 5   exists either (1) his or her personal involvement in the constitutional
 6   deprivation, or (2) a sufficient causal connection between the supervisor’s
 7   wrongful conduct and the constitutional violation.’” Starr v. Baca, 652 F.3d
 8   1202, 1207 (9th Cir. 2011) (citation omitted). A causal connection can be
 9   established “by setting in motion a series of acts by others” or “knowingly
10   refusing to terminate a series of acts by others, which the supervisor knew or
11   reasonably should have known would cause others to inflict a constitutional
12   injury.” Id. at 1207-08 (citations and alterations omitted). “A supervisor can be
13   liable in his individual capacity for his own culpable action or inaction in the
14   training, supervision, or control of his subordinates; for his acquiescence in the
15   constitutional deprivation; or for conduct that showed a reckless or callous
16   indifference to the rights of others.” Id. at 1208 (citation omitted).
17         As to Reynoso, Plaintiff alleges that “Reynoso served as the highest
18   official for EMPD and made the City and EMPD policy for that office; he “has
19   caused, created, authorized, condoned, ratified, approved or knowingly
20   acquiesced in the unconstitutional actions, policies, customs and practices” as
21   alleged in the SAC; by “failing to discipline,” Reynoso “endorsed or approved
22   the unconstitutional conduct of individual officers”; and he was “well aware”
23   of a policy, custom, or practice “of failure to address citizen complaint,” citing
24   to a 2018 article in the San Gabriel Valley Tribune describing that police
25   departments, including EMPD, were looking for ways to improve the citizen
26   complaint process prompted by a grand jury investigation. SAC ¶¶ 12, 60-61.
27         Plaintiff’s contentions against Reynoso are insufficient to plausibly show
28   his personal participation in the alleged constitutional violations or a

                                             20
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 21 of 38 Page ID #:1644




 1   “sufficient causal connection” between his conduct and the alleged
 2   constitutional violations. See Starr, 652 F.3d at 1207. Plaintiff has not provided
 3   any factual allegations to support a claim that Reynoso directly or indirectly
 4   caused the alleged constitutional violations. Plaintiff vaguely alleges that
 5   Reynoso was aware of unrelated complaints regarding the filing of citizen
 6   complaints, but does not allege any specific instances in which Reynoso was
 7   placed on notice of alleged violations of Plaintiff’s constitutional rights. At the
 8   hearing on the Motions, Plaintiff vaguely claimed that she filed “complaints”
 9   and therefore, Reynoso was on notice, though she conceded that she did not
10   have any further facts to support this contention other than those asserted in
11   her Opposition briefs. Even assuming that Reynoso received one of these
12   “complaints,” the mere receipt is insufficient to impose liability on this
13   defendant. See Iqbal, 556 U.S. at 677 (rejecting argument that “a supervisor’s
14   mere knowledge of his subordinate’s discriminatory purpose amounts to the
15   supervisor’s violating the Constitution”). Plaintiff’s conclusory allegations are
16   insufficient to plausibly show that Reynoso violated Plaintiff’s constitutional
17   rights. See Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (“A
18   plaintiff must allege facts, not simply conclusions, that show that an individual
19   was personally involved in the deprivation of his civil rights.”). Although pro
20   se pleadings are liberally construed, vague and conclusory allegations are
21   insufficient to state a Section 1983 claim. See Pena v. Gardner, 976 F.2d 469,
22   471 (9th Cir. 1992) (per curiam) (as amended); see also Iqbal, 556 U.S. at 677.
23         Plaintiff’s allegations against Villanueva similarly fail to plausibly allege
24   a federal civil rights claim against this defendant. Plaintiff alleges that
25   Villanueva “holds the command and policy making position with regards to
26   the LASD” and by “failing to discipline,” Villanueva endorsed or approved the
27   unconstitutional conduct of individual officers. Plaintiff further alleges that
28   “Villanueva has caused, created, authorized, condoned, ratified, approved or

                                              21
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 22 of 38 Page ID #:1645




 1   knowingly acquiesced in the unconstitutional actions, policies, customs and
 2   practices” as described in the SAC. SAC ¶¶ 13, 89-90. These allegations fail to
 3   raise Plaintiff’s right to relief beyond the speculative level. Twombly, 550 U.S.
 4   at 555. As with Reynoso, although Plaintiff alleges that she filed a complaint
 5   with the LASD, Plaintiff has not alleged any specific facts showing that
 6   Villanueva was actually aware of this complaint or otherwise alleged that the
 7   allegations in the SAC were brought to Villanueva’s attention. Again,
 8   Plaintiff’s conclusory allegations are insufficient to plausibly state a federal
 9   civil rights claim against this defendant.
10         Finally, as to Lacey, Plaintiff alleges that she is the highest official for the
11   LADA and made the County and LADA policy “for that office”; and “[b]y
12   failing to discipline[,] Lacey endorsed or approved the unconstitutional
13   conduct of individual employees.” SAC ¶¶ 14, 150. Plaintiff further alleges that
14   on or about January 7, 2020, she emailed Lacey “regarding the Fourteenth
15   Amendment violation and Lacey took no action.” Id. ¶ 149. These allegations
16   are insufficient to plausibly state a federal constitutional violation against this
17   defendant. Plaintiff’s vague allegation that she sent Lacey an email regarding
18   “the Fourteenth Amendment violation” is insufficient to show that this
19   individual was personally involved in the deprivation of her rights. Plaintiff
20   does not identify any specific information she provided Lacey, such that Lacey
21   would have been on notice of an alleged on-going constitutional violation.
22   Further, as explained below, the district attorney defendants are entitled to
23   prosecutorial immunity and Plaintiff has failed to state a Fourth Amendment
24   claim against these defendants. Thus, she cannot state a claim based on
25   Lacey’s failure discipline her subordinates.
26         At the hearing on the Motions, Plaintiff also referenced an
27   “announcement” Lacey purportedly made regarding how she handles sexual
28   assault cases. It is unclear what Plaintiff was referencing with respect to this

                                              22
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 23 of 38 Page ID #:1646




 1   announcement, but Plaintiff did not explain how anything in in this
 2   announcement shows Lacey’s personal involvement in a constitutional
 3   violation or a causal connection between this announcement and any alleged
 4   violation of Plaintiff’s constitutional rights. Likewise, to the extent Plaintiff is
 5   referencing the “Strategic Vulnerability Assessment” attached to her
 6   Opposition to the County Motion, Plaintiff does not identify any specific
 7   conduct in this 93-page document purportedly showing an “established
 8   discriminatory practice in her office.” Opp. Cty. Mtn. at 32, Exh. 1.
 9         Accordingly, Plaintiff has failed to state a federal civil rights claim
10   against Reynoso, Villanueva, and Lacey.
11                ii.   Remaining Law Enforcement Defendants (Tate,
12                      Buckhannon, Jara, and Ruiz)
13                      a.     First Cause of Action: Equal Protection Clause
14         In her First Cause of Action, Plaintiff alleges that all Defendants
15   “deprived . . . her rights of equal protection under the law” “in that she has
16   been afforded less favorable terms and conditions than victims of other
17   assaults/crimes, and continues to be afforded less favorable terms and
18   conditions.” SAC ¶ 162. She maintains that Defendants “intentionally provide
19   unequal protection to sexual assault victims in the form of failing to respond
20   with equal effort to sexual assault victims the same as Defendants do with
21   victims of other crimes.” Id. ¶ 159. In particular, Plaintiff contends that telling
22   her “it was not a rape before any investigation, falsifying incident report,
23   interrogating Plaintiff, unreasonably searching and seizing Plaintiff’s private
24   data, and blaming Plaintiff” “permit the inference that Plaintiff’s individual
25   case was treated differently without a rational basis and showcase Defendants’
26   custom and practice of intentional discriminatory under-policing.” Id.
27         “The Equal Protection Clause of the Fourteenth Amendment commands
28   that no State shall ‘deny to any person within its jurisdiction the equal

                                              23
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 24 of 38 Page ID #:1647




 1   protection of the laws,’ which is essentially a direction that all persons
 2   similarly situated should be treated alike.” City of Cleburne v. Cleburne Living
 3   Ctr., 473 U.S. 432, 439 (1985) (citation omitted). To state an equal protection
 4   claim, the plaintiff must allege facts plausibly showing that “the defendants
 5   acted with an intent or purpose to discriminate against [her] based upon
 6   membership in a protected class.” Barren, 152 F.3d at 1194. Where the
 7   governmental classification does not involve a suspect or protected class or
 8   impinge upon a fundamental right, the classification will not “‘run afoul of the
 9   Equal Protection Clause if there is a rational relationship between disparity of
10   treatment and some legitimate governmental purpose.’” Nurre v. Whitehead,
11   580 F.3d 1087, 1098 (9th Cir. 2009) (quoting Cent. State Univ. v. Am. Ass’n of
12   Univ. Professors, 526 U.S. 124, 127-28 (1999) (per curiam)); see also Heller v.
13   Doe, 509 U.S. 312, 320 (1993).
14         The City Defendants contend that Plaintiff has no constitutional right to
15   have a particular criminal investigation conducted by law enforcement officers,
16   and as such, no legal claim exists against law enforcement officers for their
17   conduct in inadequately investigating or failing to investigate alleged criminal
18   conduct. City Motion at 11. The City Defendants further maintain that even if
19   a constitutional right existed, the City Defendants are entitled to qualified
20   immunity because the officers’ actions in recording her statement and
21   preparing a written report did not clearly violate Plaintiff’s rights. Id. at 12.
22         The County Defendants maintain it is “clear from the face of the SAC”
23   that Jara and Ruiz lawfully conducted an investigation of Plaintiff’s complaints
24   regarding the alleged sexual assault, but determined there was a lack of
25   probable cause to arrest the alleged assailant. The County Defendants argue, in
26   such circumstances, “it would be clear to a reasonable officer that they were
27   upholding the Constitution rather than participating in unlawful conduct.”
28   County Motion at 5. The County Defendants further argue that Plaintiff’s

                                              24
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 25 of 38 Page ID #:1648




 1   equal protection claim fails because she cannot show that she was a member of
 2   a protected class, that she was treated differently, or that the County
 3   Defendants’ actions were motivated by discriminatory animus. Id. at 6-7.
 4         While the “police have no affirmative obligation to investigate a crime in
 5   a particular way or to protect one citizen from another even when one citizen
 6   deprives the other of liberty of property,” Gini v. Las Vegas Metro. Police
 7   Dep’t, 40 F.3d 1041, 1045 (9th Cir. 1994), as explained, “[t]here is a
 8   constitutional right . . . to have police services administered in a
 9   nondiscriminatory manner—a right that is violated when a state actor denies
10   such protection to disfavored persons.” Estate of Macias, 219 F.3d at 1028; see
11   also DeShaney, 489 U.S. at 197 n.3; Elliot-Park, 592 F.3d at 1006-07. In Elliot-
12   Park, the Ninth Circuit explained that while an officer’s “discretion in deciding
13   whom to arrest is certainly broad,” that discretion “cannot be exercised in a
14   racially discriminatory fashion.” 592 F.3d at 1006. This right is violated even
15   where some services, as opposed to a complete withdrawal of police services,
16   are provided because “diminished police services” does not satisfy the
17   government’s obligation to provide services on a non-discriminatory basis. Id.
18   at 1007. The Ninth Circuit rejected the officers’ argument that “investigation
19   and arrest” are not “protective services” unless there is a continuing danger to
20   the victim, reasoning that “[i]f police refuse to investigate or arrest people who
21   commit crimes against a particular ethnic group, it’s safe to assume that crimes
22   against that group will rise.” Id.
23         Here, Plaintiff’s allegations are not sufficient to state an equal protection
24   claim based on the manner in which her complaint was investigated. While
25   Plaintiff claims she, as a sexual assault victim, was treated differently than
26   other assault/crime victims, she has not alleged any facts demonstrating that
27   she was intentionally treated differently than other assault victims without a
28

                                              25
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 26 of 38 Page ID #:1649




 1   rational relationship to a legitimate state purpose.2 To the contrary, the
 2   allegations of the SAC indicate a rational basis for declining to further pursue
 3   her complaint. The allegations of the SAC reflect that Plaintiff’s complaint was
 4   investigated by both police departments. Her initial complaint with EMPD
 5   was transferred for jurisdictional reasons. Upon transfer, Jara conducted an
 6   investigation and forwarded the matter to the LADA. According to the SAC,
 7   the LADA declined to prosecute for a number of reasons, including credibility
 8   concerns, lack of evidence, and the involvement of alcohol. There are no
 9   allegations to plausibly suggest that her case was treated any different because
10   she was an alleged victim of a sexual assault. Plaintiff’s mere disagreement
11   with how the investigation was conducted or the conclusions reached is
12   insufficient to show that any of the individual defendants violated her equal
13   protection rights.
14         Accordingly, Plaintiff has failed to state an equal protection claim
15   against Tate, Buckhannon, Jara, and Ruiz.
16                        b.    Second Cause of Action: Fourth Amendment
17         In her Second Cause of Action, Plaintiff alleges the County Defendants
18   violated the scope of her consent to search of her smartphone, in violation of
19
20         2
              Although the Ninth Circuit has recognized that victims of certain crimes
21   may constitute a cognizable class for equal protection purposes, see Navarro,72 F.3d
     at 717 (concluding that domestic violence victims were a cognizable class for equal
22
     protection purposes and that discrimination against this group is subject to rational
23   basis review), it appears that the Ninth Circuit has not recognized a “class of one”
     equal protection claim based on police inaction. See, e.g., Mancini v. City of
24   Cloverdale Police Dep’t, 2015 WL 4512274, at *5 (N.D. Cal. July 24, 2015) (noting
25   that circuit courts are divided on whether class-of-one claims can be brought in the
     failure to investigate context and that the Ninth Circuit has not decided the issue); Le
26   Fay v. Le Fay, 2015 WL 106262, at *5-6 (E.D. Cal. Jan. 7, 2015) (“the Ninth Circuit
27   has not directly addressed the question of whether, or under what circumstances, an
     Equal Protection claim on a class-of-one theory may be alleged in the context of
28   police non-action”). Plaintiff has not cited any authority suggesting otherwise.

                                               26
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 27 of 38 Page ID #:1650




 1   her Fourth Amendment rights. She contends she did not consent to search the
 2   entire contents of her phone, but rather only to download the communications
 3   between herself and Suarez. SAC ¶¶ 71, 169, 171, 173. She contends that “Jara
 4   was well aware” that she “handed over her cell phone solely for Jara to
 5   download her conversations with Suarez” and Ruiz “had personal knowledge
 6   of the illegal search and seizure” and “was part of it.” Id. ¶¶ 97, 169. Based on
 7   a conversation with Ruiz and a translation done on her cellular phone, she
 8   believes the County Defendants exceeded the scope of her consent.
 9         Under the Fourth Amendment to the U.S. Constitution, individuals
10   have the right to be “secure in their persons, houses, papers, and effects,
11   against unreasonable searches and seizures.” U.S. Const. amend. IV.
12   Generally, law enforcement officials must obtain a warrant before searching
13   the contents of a phone. Carpenter v. United States, 585 U.S. --, 138 S. Ct.
14   2206, 2214 (2018); Riley v. California, 573 U.S. 373, 401 (2014).
15         Consent is a recognized exception to the Fourth Amendment protection
16   against unreasonable searches and seizures. United States v. Russell, 664 F.3d
17   1279, 1281 (9th Cir. 2012). However, “[t]he existence of consent to a search is
18   not lightly to be inferred” and the government always has the burden of
19   proving effective consent. United States v. Reid, 226 F.3d 1020, 1025 (9th Cir.
20   2000) (citation omitted). The scope of the search by consent is limited by the
21   terms of its authorization. Walter v. United States, 447 U.S. 649, 656 (1980).
22   Under the Fourth Amendment, the standard for measuring the scope of an
23   individual’s consent is “that of ‘objective’ reasonableness—what would the
24   typical reasonable person have understood by the exchange between the officer
25   and the [person giving consent]?” Florida v. Jimeno, 500 U.S. 248, 251 (1991).
26         The County Defendants contend Plaintiff’s Fourth Amendment claim is
27   conclusory and speculative, with the elements of a Fourth Amendment
28   violation not sufficiently alleged to put Defendants on notice of the contours of

                                             27
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 28 of 38 Page ID #:1651




 1   the claim. County Motion at 8. For similar reasons, the County Defendants
 2   maintain they are entitled to qualified immunity since Plaintiff has not alleged
 3   facts showing a constitutional violation. Id. at 5. Beyond this conclusory
 4   assertion, however, the County Defendants do not substantively address the
 5   application of qualified immunity to a Fourth Amendment violation.
 6         At this stage of the case and construing the allegations in the SAC in the
 7   light most favorable to Plaintiff, the Court finds that Plaintiff has sufficiently
 8   stated a Fourth Amendment claim against Jara and Ruiz. As the County
 9   Defendants have not sufficiently addressed their qualified immunity argument
10   with respect to the Fourth Amendment claim, the Court concludes that Jara
11   and Ruiz have not shown entitlement to qualified immunity. However, this
12   finding is without prejudice to the County Defendants reasserting qualified
13   immunity at a later stage of the proceedings upon a further showing.
14                      c.     Third Cause of Action: Civil Conspiracy
15         In her Third Cause of Action, Plaintiff contends that all Defendants
16   “conspired among themselves and with others for the purpose of depriving,
17   directly or indirectly, Plaintiff of equal protection under the law with the intent
18   to deny her right to [be] free from discrimination and unreasonable search and
19   seizure.” SAC ¶ 179. According to Plaintiff, the “object” of the conspiracy was
20   to “conceal the fact that the complaints of crime made by female rape victims
21   are less important” to the EMPD, LASD, and LADA than complaints made
22   by similarly situated male rape victims. Id. ¶ 181.
23         “Section 1985 prohibits conspiracies to deny an individual [her] civil
24   rights.” Cerrato v. S.F. Cmty. Coll. Dist., 26 F.3d 968, 975 n.19 (9th Cir.
25   1994). In order to state a claim based on a violation of Section 1985(3), the
26   plaintiff must show: (1) a conspiracy; (2) for the purpose of depriving a person
27   or class of persons of the equal protection of the laws, or of equal privileges
28   and immunities under the laws; and (3) an act in furtherance of the conspiracy;

                                              28
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 29 of 38 Page ID #:1652




 1   (4) “whereby a person is either injured in [her] person or property or deprived
 2   of any right or privilege of a citizen of the United States.” Fazaga v. FBI, 916
 3   F.3d 1202, 1245 (9th Cir. 2019) (citation omitted). Claims brought under
 4   Section 1985 must be supported by allegations of specific facts; “[a] mere
 5   allegation of conspiracy without factual specificity is insufficient.” Karim-
 6   Panahi v. L.A. Police Dep’t, 839 F.2d 621,626 (9th Cir. 1988). Further, a
 7   plaintiff must first have a cognizable claim under Section 1983 in order to state
 8   a claim for conspiracy under Section 1985. Olsen v. Idaho State Bd. of Med.,
 9   363 F.3d 916, 930 (9th Cir. 2004).
10         Here, Plaintiff alleges no specific facts suggesting an agreement or
11   common objective among Defendants to violate her rights. See Olsen, 363
12   F.3d at 929 (affirming dismissal of conspiracy claim where plaintiff failed to
13   allege sufficiently that the defendants conspired to violate her civil rights).
14   Plaintiff must allege more than the alleged co-conspirators did or said the same
15   thing. See Myers v. City of Hermosa Beach, 299 F. App’x 744, 747 (9th Cir.
16   2008). Plaintiff’s naked assertion that a conspiracy existed, without more, is
17   insufficient to state a claim. See Twombly, 550 U.S. at 557 (“a conclusory
18   allegation of agreement at some unidentified point does not supply facts
19   adequate to show illegality”). The SAC fails to set forth essential, specific acts
20   of each defendant that support the existence of the claimed conspiracy. The
21   mere fact that Suarez was not criminally prosecuted does not establish liability,
22   or the existence of a conspiracy.
23                iii.   District Attorney Defendants (Cagney, Thorp, and Chung)
24         The County Defendants contend that these defendants are absolutely
25   immune from Plaintiff’s federal civil rights claims. They contend that
26   prosecutors have absolute immunity when acting within the scope of their
27   duties as an advocate for the state and are entitled to sovereign immunity to
28   extent they are being sued in their official capacity. County Motion at 3-4.

                                              29
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 30 of 38 Page ID #:1653




 1         Section 1983 claims for monetary damages against prosecutors are
 2   barred by absolute prosecutorial immunity where the claimed violations are
 3   “intimately associated with the judicial phase of the criminal process.” Van de
 4   Kamp v. Goldstein, 555 U.S. 335, 341 (2009) (quoting Imbler v. Pachtman,
 5   424 U.S. 409, 430 (1976)). “[A]cts undertaken by a prosecutor in preparing for
 6   the initiation of judicial proceedings or for trial, and which occur in the course
 7   of his role as an advocate for the State, are entitled to the protection of absolute
 8   immunity.” Kalina v. Fletcher, 522 U.S. 118, 126 (1997) (citation omitted).
 9   “The intent of the prosecutor when performing prosecutorial acts plays no role
10   in the immunity inquiry.” McCarthy v. Mayo, 827 F.2d 1310, 1315 (9th Cir.
11   1987) (as amended). Such immunity is “an extreme remedy,” justified only
12   where “any lesser degree of immunity could impair the judicial process itself.”
13   Patterson v. Van Arsdel, 883 F.3d 826, 830 (9th Cir. 2018) (quoting Lacey, 693
14   F.3d at 912). An official seeking absolute immunity bears the burden of
15   showing that such immunity is essential for the function in question. Id. When
16   the prosecutor steps outside of the advocate’s role, her conduct is protected
17   only “to the extent that any other individual would be protected performing
18   the same function.” Id. (citation omitted).
19         As explained, Plaintiff lacks standing to the extent she challenges the
20   decision not to criminally prosecute Suarez. Further, any claim regarding the
21   decision to prosecute would fall squarely within that protected by prosecutorial
22   immunity. See, e.g., Imbler, 424 U.S. at 430-31 (prosecutorial immunity
23   applies to conduct “intimately associated with the judicial phase of the
24   criminal process,” protecting prosecutors when performing traditional
25   activities related to the initiation and presentation of criminal prosecutions);
26   Botello v. Gammick, 413 F.3d 971, 976 (9th Cir. 2005) (prosecutorial
27   immunity applies to the decision not to prosecute a particular case or group of
28   cases); see also Van de Kamp, 555 U.S. at 348-49 (prosecutorial immunity

                                             30
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 31 of 38 Page ID #:1654




 1   applied to claims that the supervision, training, and information-system
 2   management was constitutionally inadequate). Despite Plaintiff’s attempt to
 3   re-frame her allegations against these defendants, at essence, Plaintiff’s equal
 4   protection and civil conspiracy claims are premised on these Defendants’
 5   failure to pursue a criminal prosecution against Suarez, and as such, they are
 6   entitled to prosecutorial immunity as to these claims. Although, as Plaintiff
 7   notes (SAC ¶ 14), prosecutorial immunity only extends to claims for damages,
 8   Gobel v. Maricopa Cty., 867 F.2d 1201, 1203 n.6 (9th Cir. 1989), abrogated on
 9   other grounds by Merritt v. Cty. of L.A., 875 F.2d 765 (9th Cir. 1989), as
10   discussed above, Plaintiff does not have standing to pursue her claim for
11   injunctive relief seeking the prosecution of Suarez. Plaintiff’s claim for
12   declaratory relief merely duplicates her claims for damages. See Kimball v.
13   Flagstar Bank, F.S.B., 881 F. Supp. 2d 1209, 1220 (S.D. Cal. 2012) (dismissing
14   declaratory relief claim “based upon the same allegations supporting
15   [plaintiffs’] other causes of action” and “duplicative of their other claims”). As
16   such, Plaintiff cannot pursue her equal protection and civil conspiracy claims
17   against the district attorney defendants.
18         The Fourth Amendment claim is a closer call. The Supreme Court has
19   held that “[a] prosecutor’s administrative duties and those investigatory
20   functions that do not relate to an advocate’s preparation for the initiation of a
21   prosecution or for judicial proceedings are not entitled to absolute immunity.”
22   Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993). For instance, district courts
23   have recognized that the refusal to return property after criminal charges are
24   dismissed does not constitute conduct that is “intimately associated with the
25   judicial phase of the criminal process,” and therefore, may not be covered by
26   the doctrine of prosecutorial immunity. See Inman v. Anderson, 294 F. Supp.
27   3d 907, 917 (N.D. Cal. 2018); see also Ellawendy v. CSUMB Police Dep’t,
28   2020 WL 1820669, at *5 (N.D. Cal. Apr. 10, 2020). In this case, however,

                                             31
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 32 of 38 Page ID #:1655




 1   regardless of whether the district attorney defendants would be entitled to
 2   prosecutorial immunity, Plaintiff has not sufficiently stated a claim against
 3   these defendants based on a violation of the Fourth Amendment.
 4         Plaintiff alleges that LASD technical personnel extracted, stored, and
 5   submitted her private cellular phone data to LADA officials. SAC ¶ 97. The
 6   LADA declined to file charges against Suarez on or about August 23, 2019,
 7   but retained her cellular phone until October 2019. SAC ¶¶ 102, 131 (alleging
 8   that she retrieved her phone from LADA in late October 2019). These
 9   allegations are insufficient to state a Fourth Amendment claim against the
10   district attorney defendants.
11         The Supreme Court has recognized that a Fourth Amendment violation
12   is “fully accomplished” by the illegal search or seizure and the governments’
13   use of evidence obtained in violation of the Fourth Amendment does not itself
14   violate the Constitution. Pa. Bd. of Prob. & Parole v. Scott, 524 U.S. 357, 362
15   (1998). Plaintiff affirmatively alleges that LASD performed the allegedly
16   unlawful search. Although Plaintiff claims the cellular phone was ultimately in
17   the possession of unidentified district attorney officials,3 she has not alleged
18   any specific facts to connect any particular district attorney defendant to the
19   alleged violation of the Fourth Amendment, let alone alleged that any
20   individual district attorney defendant was aware of the alleged limited scope of
21   her consent or that any of them were in possession of information derived from
22   an unlawful search. To the contrary, she appears to concede in her Opposition
23   that the unlawful search was limited to the law enforcement defendants. In her
24   Opposition to the County Motion, she argues that “Jara, Ruiz, and other
25   unknown LASD personnel participated in the illegal search and seizure of
26   Plaintiff’s private electronic data in her smartphone.” Opp. Cty. Mtn. at 9.
27         3
             The Court notes that Plaintiff claimed in her Motion for a Preliminary
28   Injunction that she retrieved her cellular phone from LASD. Dkt. 43 at 6.

                                              32
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 33 of 38 Page ID #:1656




 1         At the hearing on the Motions, Plaintiff argued that she believes Cagney
 2   was in possession of information derived from an unlawful search. In support
 3   of this contention, Plaintiff cited to an October 11, 2019 email from Cagney
 4   attached to the Motion for Preliminary Injunction in which he stated:
 5         Thank you for your email. We have already contacted LASD to
 6         acquire the texts and recorded interview. This review is going to
 7         take me weeks to do so I ask for your patience.
 8   Dkt. 43-1. Plaintiff also referenced a telephone call with Cagney on January
 9   20, 2020, in which he allegedly stated he reviewed the “texts” and recorded
10   interview. Plaintiff maintains that “texts” in this context refers to all her text
11   messages, noting the message with her female friend that was translated.
12         These additional contentions are insufficient to plausibly show that
13   Cagney violated Plaintiff’s Fourth Amendment rights. The fact that he may
14   have looked at some text messages does not establish he violated her Fourth
15   Amendment rights, or that he knew any information he reviewed had been
16   obtained without her consent. The Court cannot reasonably infer from the
17   reference to “texts” that this included any materials other than those between
18   Plaintiff and Suarez or infer that Cagney had knowledge of any limits imposed
19   by Plaintiff as to her consent provided to Jara. Likewise, Plaintiff’s speculation
20   that these messages may have been shared with the other district attorney
21   defendants does not constitute sufficient factual support to state a Fourth
22   Amendment claim against the remaining district attorney defendants.
23         The Court concludes Plaintiff has failed to state a Fourth Amendment
24   claim against the district attorney defendants.
25   B.    Plaintiff Has Not Stated a Claim Under the Safe Streets Act
26         In her Sixth Cause of Action, Plaintiff alleges the County Defendants’
27   handling of sexual assault cases has an unnecessary disparate impact on sexual
28   assault victims, in violation of the Omnibus Crime Control and Safe Streets

                                              33
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 34 of 38 Page ID #:1657




 1   Act of 1968. SAC ¶¶ 214-215. The County Defendants maintain that this claim
 2   should be dismissed because Plaintiff failed to allege that she exhausted her
 3   administrative remedies prior to bringing this claim. County Motion at 12.
 4         Title 34 of United States Code, Section 10228 (formerly 42 U.S.C.
 5   § 3789d) prohibits discrimination in any program or activity funded by this Act
 6   based on “race, color, religion, national origin, or sex.” 34 U.S.C. § 10228(c)).
 7   In order to exhaust administrative remedies under 34 U.S.C. § 10228, an
 8   “administrative complaint [must be] filed with the Office of Justice Programs
 9   or any other administrative enforcement agency.” 34 U.S.C. § 10228(c)(4)(A).
10         Here, the SAC does not aver that Plaintiff exhausted her administrative
11   remedies, precluding the Court from granting relief. See Horde v. Elliot, 2018
12   WL 987683, at *14 (D. Minn. Jan. 9, 2018), report and recommendation
13   adopted by 2018 WL 985294 (D. Minn. Feb. 20, 2018); Nash v. City of
14   Oakwood, 541 F. Supp. 220, 223 (S.D. Ohio 1982). Although Plaintiff claims
15   in her Opposition to the County Motion that she attempted to file a complaint
16   with the Department of Justice (Opp. Cty. Mtn. at 35; Declaration of Plaintiff
17   filed in support of Opp. Cty. Mtn. ¶¶ 2-3), the Court may not consider such
18   allegations in ruling on a Rule 12(b)(6) motion to dismiss. Schneider v. Cal.
19   Dep’t of Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998) (“In determining the
20   propriety of a Rule 12(b)(6) dismissal, a court may not look beyond the
21   complaint to a plaintiff’s moving papers, such as a memorandum in opposition
22   to a defendant’s motion to dismiss.”); see also Sagan v. Apple Comput., Inc.,
23   874 F. Supp. 1072, 1076 n.1 (C.D. Cal. 1994) (explaining that the court’s
24   “analysis is limited to the four corners of the complaint.”).
25         In any event, Plaintiff has not stated a claim under Section 10228.
26   Plaintiff has not identified any program administered by the Omnibus Crime
27   Control and Safe Streets Act of 1968 connected to the alleged discrimination
28   asserted in the SAC. See Horde, 2018 WL 987683, at *14 (because plaintiff

                                             34
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 35 of 38 Page ID #:1658




 1   “has not identified any program funded by the Safe Streets Act connected to
 2   the discrimination [she] has alleged, there is no plausible basis for claims under
 3   this statute” (citation omitted)); Agent Anonymous v. Gonzalez, 2016 WL
 4   8999471, at *6 (S.D. Cal. Dec. 14, 2016). This claim should be dismissed.
 5   C.    The Basis for the Court’s Findings Applies Equally to Doe Defendants
 6         Although the Doe Defendants have not been identified or served in this
 7   action, the basis for the Court’s findings as to all Defendants except Jara and
 8   Ruiz applies equally to them. “A District Court may properly on its own
 9   motion dismiss an action as to defendants who have not moved to dismiss
10   where such defendants are in a position similar to that of moving defendants or
11   where claims against such defendants are integrally related.” Silverton v. Dep’t
12   of Treasury, 644 F.2d 1341, 1345 (9th Cir. 1981); accord Abagninin v.
13   AMVAC Chem. Corp., 545 F.3d 733, 742 (9th Cir. 2008) (“As a legal matter,
14   we have upheld dismissal with prejudice in favor of a party which had not
15   appeared, on the basis of facts presented by other defendants which had
16   appeared.”). The absence of any specific factual allegations to support
17   Plaintiff’s claims applies equally to Doe Defendants. Accordingly, the Court
18   recommends that these Defendants be dismissed.
19         By this Report, Plaintiff is placed on notice that the Court recommends
20   dismissing Does 1-10; if Plaintiff disagrees and believe she can state a claim as
21   to these Defendants, she should make that showing in Objections to the Report
22   and Recommendation.
23   D.    Further Leave to Amend Would be Futile
24         As explained, a pro se litigant must ordinarily be given leave to amend
25   unless it is absolutely clear that deficiencies in a complaint cannot be cured by
26   further amendment. See Cato, 70 F.3d at 1106.
27         In this instance, Plaintiff has had multiple opportunities to amend her
28   complaint in order to state a federal claim for relief. Despite two opportunities

                                            35
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 36 of 38 Page ID #:1659




 1   to amend her complaint, Plaintiff fails to allege a valid federal claim against all
 2   but two of the Defendants, as to a single claim. Although the Court may not
 3   look beyond the SAC and facts subject to judicial notice in determining the
 4   propriety of a Rule 12(b)(6) dismissal, the Court has considered Plaintiff’s
 5   additional factual allegations in the Oppositions, the Motion for Preliminary
 6   Injunction, and the arguments at the hearing in determining whether leave to
 7   amend should be granted. Plaintiff was provided an opportunity at the hearing
 8   on the Motions to identify any additional facts that would support her federal
 9   claims for relief. Plaintiff was unable to identify any additional facts beyond
10   those already identified and considered that would be sufficient to state a
11   federal claim to relief. The Court finds that the deficiencies of the SAC cannot
12   be cured by further amendment.
13         As such, the Court recommends that the federal claims and all
14   defendants, except for the Fourth Amendment claim against Jara and Ruiz, be
15   dismissed without further leave to amend. See Bly-Magee v. California, 236
16   F.3d 1014, 1019 (9th Cir. 2001); see also, e.g., Fid. Fin. Corp. v. Fed. Home
17   Loan Bank of S.F., 792 F.2d 1432, 1438 (9th Cir. 1986) (“The district court’s
18   discretion to deny leave to amend is particularly broad where the court has
19   already given the plaintiff an opportunity to amend his complaint.”); Ismail v.
20   Cty. of Orange, 917 F. Supp. 2d 1060, 1066 (C.D. Cal. 2012) (“[A] district
21   court’s discretion over amendments is especially broad where the court has
22   already given a plaintiff one or more opportunities to amend his complaint.”
23   (quoting DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 186 n.3 (9th Cir.
24   1987))).
25   E.    Denial of Supplemental Jurisdiction as to all State Law Claims Except
26         Those Alleged Against Defendants Jara and Ruiz
27         In addition to federal claims, Plaintiff asserts nine state law claims based
28   on the conduct discussed above. Based on the Court’s initial review of

                                             36
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 37 of 38 Page ID #:1660




 1   Plaintiff’s state law claims, as well as the briefing on the Motions with respect
 2   to these claims, it appears most of Plaintiff’s state law claims, with the possible
 3   exception of the Eighth Cause of Action (California Constitution –
 4   Unreasonable Search and Seizure) and the Ninth Cause of Action (California
 5   Constitution – Right to Privacy), are subject to dismissal for failure to state a
 6   claim for the reasons set forth above, among other reasons.
 7         However, when a federal court has dismissed all claims over which it has
 8   original jurisdiction, it may, at its discretion, decline to exercise supplemental
 9   jurisdiction over the remaining state law claims. 28 U.S.C. § 1367(c)(3);
10   Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639-40 (2009).
11         As only one federal claim, out of six, against two defendants, out of
12   twelve, survives Defendants’ Motions to Dismiss, as a matter of comity, the
13   Court should decline to exercise supplemental jurisdiction over the nine
14   remaining state law claims as asserted against all Defendants except Jara and
15   Ruiz, rending the Motions to Dismiss as to those claims moot.
16         With respect to the state law claims against Jara and Ruiz, as a matter of
17   judicial efficiency, the Court should decline to rule on the challenges by Jara
18   and Ruiz to Plaintiff’s nine remaining state law claims at this time and instead
19   will stay those claims pending further proceedings as to the sole claim the
20   Court finds sufficient in the SAC, the Second Cause of Action alleging a
21   Fourth Amendment violation against Defendants Jara and Ruiz.
22                                           V.
23                               RECOMMENDATION
24         IT IS THEREFORE RECOMMENDED that the District Court issue an
25   Order, to be reflected in a final judgment where appropriate:
26         1.    approving and accepting this Report and Recommendation;
27         2.    granting the City’s and County’s Motions as follows:
28

                                             37
 Case 2:20-cv-00797-RGK-JDE Document 66 Filed 06/26/20 Page 38 of 38 Page ID #:1661




 1               a.     dismissing the First, Third, Fourth, Fifth, and Sixth Causes
 2   of Action without leave to amend and with prejudice as to the City, the
 3   County, Reynoso, Tate, Buckhannon, Villanueva, Jara, Ruiz, Lacey, Cagney,
 4   Thorp, and Chung; and
 5               b.     dismissing the Second Cause of Action without leave to
 6   amend and with prejudice as to the County, Villanueva, Cagney, Thorp,
 7   Chung, and Lacey;
 8         3.    denying the County’s Motion as to the Second Cause of Action
 9   against Jara and Ruiz in their individual and official capacities;
10         4.    dismissing all federal claims against Does 1-10 without leave to
11   amend;
12         5.    declining to exercise supplemental jurisdiction over the state law
13   claims against the City, the County, Reynoso, Tate, Buckhannon, Villanueva,
14   Lacey, Cagney, Thorp, Chung, and Does 1-10 without prejudice to Plaintiff
15   raising them in state court;
16         6.    staying further proceedings with respect to the state law claims
17   against Jara and Ruiz until further order of the Court; and
18         7.    modifying the May 22, 2020 Preliminary Injunction and releasing
19   Villanueva, Lacey, Cagney, Thorp, and Chung therefrom.
20
21
     DATED: June 26, 2020
22
23                                                ______________________________
                                                  JOHN D. EARLY
24                                                United States Magistrate Judge
25
26
27
28

                                             38
